EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Chad L. Thorson (Reg. No. 55675) on 08/04/2022 and 08/23/2022.The application has been amended as follows: 

1. (Currently amended) A ground station among a network of ground stations configured to provide high speed wirelessly transmitted data communications to an in-flight aircraft, the ground station comprising:
an antenna
software defined radio operably coupled to the antenna to control the antenna form narrow beams having a beamwidth of less than about 10 degrees in azimuth or elevation and to utilize beamforming to track aircraft with the narrow beams,
wherein the ground station is configured to communicate with a receiver station located on board an in-flight aircraft to provide a high speed data communications link continuous and uninterrupted in time with the receiver station employing a wireless radio access network protocol operating in communication bands in about a 2GHz to about a 6GHz range utilizing Orthogonal Frequency Division Multiplexing (OFDM), and
wherein the high speed data communications link is maintained continuous and uninterrupted in time while the in-flight aircraft transitions between a coverage area provided by the ground station and coverage areas of respective ones of the other ground stations as the in-flight aircraft moves from the coverage area provided by the ground station to respective ones of the coverage area provided by the respective ones of the other ground stations.
2. (Original) The ground station of claim 1, wherein the high speed data communications link employs Long Term Evolution (LTE) terrestrial radio access network protocols.
3. (Original) The ground station of claim 1, wherein a frame structure utilized for the high speed data communications link provides dynamically assignable uplink and downlink burst profiles based on link conditions.
4. (Original) The ground station of claim 1, wherein multiple media access control protocol data units are linkable to a single burst.
5. (Original) The ground station of claim 1, wherein the high speed data communications link provides internet access, streaming video, or voice-over IP to the receiver station.
6. (Original) The ground station of claim 1, wherein the ground station is configured to communicate with multiple aircraft simultaneously.
7. (Original) The ground station of claim 6, wherein the ground station is configured to communicate with the multiple aircraft simultaneously via reuse of the same frequency.
8. (Original) The ground station of claim 1, wherein the ground station is configured to provide the high speed data communications link having a bandwidth greater than 10 MHz.
9. (Original) The ground station of claim 1, wherein the narrow beams provide the high speed data communications link with a range of greater than 50 miles and have forward error correction capability to enable the high speed data communications link to be maintained with the in-flight aircraft at speeds of at least 140 miles per hour.
10. (Original) The ground station of claim 1, wherein the software defined radio is configured to favor establishing the high speed data communications link with a more distant aircraft rather than a closer aircraft.   
11. (Original) A network configured to provide high speed wirelessly transmitted data communications to an in-flight aircraft, the network comprising:
a plurality of ground transmission stations, the ground transmission stations being located such that at least some of the ground transmission stations are within overlapping communications range of respective other ones of the ground transmission stations, the ground transmission stations being configured to communicate with a receiver station located on board the in-flight aircraft to provide a high speed data communications link to the in-flight aircraft; and
a software defined radio at each of the ground transmission stations, the software defined radio being operably coupled to an antenna assembly of each respective one of the ground transmission stations to control the antenna assembly, the software defined radio being configured to utilize beamforming to track aircraft with the narrow beams having a beamwidth of less than about 10 degrees in azimuth or elevation,
wherein the high speed data communications link is maintained while the in-flight aircraft is within a coverage area provided by one of the plurality of ground transmission stations and as the in-flight aircraft transitions from the coverage area provided by the one of the plurality of ground transmission stations to a coverage area provided by another of the plurality of ground transmission stations.
12. (Original) The network of claim 11, wherein the high speed data communications link is maintained with a wireless radio access network protocol operating in communication bands in about a 2GHz to about a 6GHz range utilizing Orthogonal Frequency Division Multiplexing (OFDM).
13. (Original) The network of claim 11, wherein a frame structure utilized for the high speed data communications link provides dynamically assignable uplink and downlink burst profiles based on link conditions.
14. (Original) The network of claim 11, wherein multiple media access control protocol data units are linkable to a single burst.
15. (Original) The network of claim 11, wherein the high speed data communications link provides internet access, streaming video, or voice-over IP to the receiver station.
16. (Original) The network of claim 11, wherein each one of the ground transmission stations is configured to communicate with multiple aircraft simultaneously.
17. (Original) The network of claim 16, wherein the each one of the ground transmission stations is configured to communicate with the multiple aircraft simultaneously via reuse of the same frequency.
18. (Original) The network of claim 11, wherein each of the ground transmission stations is configured to provide the high speed data communications link having a bandwidth greater than 10 MHz.
19. (Original) The network of claim 11, wherein the narrow beams provide the high speed data communications link with a range of greater than 100 miles and have forward error correction capability to enable the high speed data communications link to be maintained with the in-flight aircraft at speeds of at least 140 miles per hour.
20. (Original) The network of claim 11, wherein the network is configured to, for determining which of the ground transmission stations is to establish the high speed data communications link with the receiver station, favor a more distant one of the ground transmission stations over a closer one of the ground transmission stations.   

Examiner’s Statement of Reason for Allowance 

1.	Claims 1-20 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20180054252 and 20070164894 either individually or in combination fail to teach a ground station among a network of ground stations configured to provide high speed wirelessly transmitted data communications to an in-flight aircraft, the ground station comprising: an antenna configured to generate narrow beams having a beamwidth of less than about 10 degrees in azimuth or elevation; and software defined radio configured to utilize beamforming to track aircraft with the narrow beams, wherein the ground station is configured to communicate with a receiver station located on board an in-flight aircraft to provide a high speed data communications link continuous and uninterrupted in time with the receiver station employing a wireless radio access network protocol operating in communication bands in about a 2GHz to about a 6GHz range utilizing Orthogonal Frequency Division Multiplexing (OFDM). 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466 


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466